PARKER, Judge.
The sole issue before us is whether the Form 21 Agreement signed by plaintiff and approved by the Industrial Commission was binding.
An agreement for compensation, when approved by the Commission, is binding on the parties. Pruitt v. Knight Publishing Co., 289 N.C. 254, 221 S.E. 2d 355 (1976). The agreement must be “in the form prescribed by the Industrial Commission, accompanied by a full and complete medical report, [and it] shall be filed with and approved by the Commission; otherwise such agreement shall be voidable by the employee or his dependents.” G.S. 97-82.
General Statute 97-17 prohibits the parties to such agreement from denying the truth of the matters therein set forth “unless it shall be made to appear to the satisfaction of the Commission that there has been error due to fraud, misrepresentation, undue influence or mutual mistake. . . .” The essential elements of fraud are a knowing misrepresentation of an existing fact, made with intent to deceive, which the other party reasonably relies on to his detriment. Briggs v. Mid-State Oil Co., 53 N.C. App. 203, 280 S.E. 2d 501 (1981). Pursuant to G.S. 97-17 the Form 21 Agreement, signed by plaintiff and approved by the Commission, is binding unless the Commission finds that there has been error due to fraud, misrepresentation, undue influence or mutual mistake. In this case the Commission found that the agreement did not have such error and was binding.
The findings of the Commission are conclusive on appeal when supported by competent evidence, even though there may be evidence that could support a contrary finding. Hilliard v. Apex Cabinet Co., 305 N.C. 593, 290 S.E. 2d 682 (1982). The Commission may accept or reject the testimony of a witness, in whole or in part, solely on the basis of whether it believes the witness. Anderson v. Northwestern Motor Co., 233 N.C. 372, 64 S.E. 2d 265 (1951). After carefully reviewing the record, we find that the Commission’s finding was supported by competent evidence. One of the Commission’s findings of fact was in pertinent part:
7. Since plaintiffs injury, he has had a very bad memory. He has become irritated towards his family, never smiles, and seems to be in a daze. He accuses his family of *151hiding things from him. Before going to work, plaintiffs wife must write down each day what medicine he should take and at what time of day. He cannot remember the multiplication table since the accident.
On cross-examination plaintiff said that he did not remember signing a paper which stated that his average weekly wage was $240.00; subsequently, he said that he had not signed any forms; finally, he said he had signed the form after reading it, that the form provided for an average weekly wage of $240.00, and that an employee of the insurance company told him to sign the paper and the carrier would evaluate and send him the rest of what he was supposed to receive.
Defendant’s credibility was for the Commission to determine. We find that the evidence supports the Commission’s finding that the agreement was not obtained by fraud, misrepresentation, undue influence or mutual mistake and, therefore, was binding on the parties.
Affirmed.
Judges Arnold and Martin concur.